OPINION OF THE COURT

Per Curiam.

Petitioner, Departmental Disciplinary Committee for the First Judicial Department, moves for an order to be entered striking respondent’s name from the roll of attorneys, pursuant to section 90 (subd 4, par b) of the Judiciary Law, because respondent was automatically disbarred, pursuant to section 90 (subd 4, par a) of the Judiciary Law upon his conviction of a felony in this State.
Respondent was admitted to practice in the First Department on December 4, 1950.
In April, 1983, respondent was convicted by jury verdict in the Supreme Court, New York County, of 11 counts of offering a false instrument for filing in the first degree, which is a class E felony (Penal Law, § 175.35) and of 11 counts of grand larceny in the second degree, which is a class D felony (Penal Law, § 155.35).
The respondent does not oppose the motion.
*592Accordingly, the motion by the Departmental Disciplinary Committee should be granted and an order entered striking respondent’s name from the roll of attorneys and counselors at law in the State of New York.
Kupferman, J. P., Sullivan, Ross, Milonas and Alexander, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.